Title: From James Madison to John Steele, 24 November 1808
From: Madison, James
To: Steele, John



Sir.
Dept: of State, Novr. 24th: 1808.

I have lately shipped to your care in the Sloop  John Hand Junr. Master, Twenty six Boxes, containing Volumes of the Laws of the United States, 1st. Session, 10th. Congress, addressed to many of the Governors of the States & Territories, which you will be pleased to forward to their respective places of destination, as opportunities may occur, paying the expenses from Philadelphia, which will be immediately reimbursed by this Department.  Capt. Hands receipt for the Boxes is herewith enclosed.  It will be desirable if possible to forward the Boxes before the severe frost sets in.  I am &c:

James Madison.

